Name: Commission Regulation (EEC) No 2380/77 of 28 October 1977 amending Regulation (EEC) No 2054/76 on the sale for export to third countries of skimmed-milk powder held by intervention agencies and intended for use as feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 10 . 77 Official Journal of the European Communities No L 277/39 COMMISSION REGULATION (EEC) No 2380/77 of 28 October 1977 amending Regulation (EEC) No 2054/76 on the sale for export to third countries of skimmed-milk powder held by intervention agencies and intended for use as feed Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 559/76 (2 ), and in particular Article 7 (5) thereof, Whereas Article 3 (3) of Commission Regulation (EEC) No 2054/76 of 19 August 1976 on the sale for export to third countries of skimmed-milk powder held by intervention agencies and intended for use as feed (3 ), as last amended by Regulation (EEC) No 2077/77 (4), in accordance with the undertakings made by the Community under the agreement negotiated under GATT concerning certain dairy products, limits the validity of export certificates for the skimmed ­ milk powder concerned to 10 May 1978 ; whereas, in view of this time limit, Article 4 (2) provides that the intervention agency shall take over the skimmed-milk powder before 1 November 1 977 ; whereas the sale price of the skimmed-milk powder must be increased to take account of the present world market situation ; Whereas new undertakings have been concluded under GATT ; whereas the said dates should therefore be changed in consequence ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2054/76 is hereby amended as follows : 1 . In Article 3 ( 1 ), for ' 13 units of account' read ' 11 units of account'. 2 . In the second subparagraph of Article 3 (3), for ' 10 May 1978 ' read ' 10 November 1978 '. 3 . In Article 4 (2), for '1 November 1977' read '1 April 1978 '. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall not apply to quantities of skimmed-milk powder for which buying-in contracts have been concluded with the intervention agency before that date . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 October 1977 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2 ) OJ No L 67, 1.5 . 3 . 1976, p. 9 . (3 ) OJ No L 228 , 20 . 8 . 1976, p. 17 . 4) OJ No L 243 , 22 . 9 . 1977 , p. 14 .